          Case 1:20-cv-00054-JGW Document 14 Filed 05/21/21 Page 1 of 12




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK
____________________________________________

DESIRAE D.1,

                                  Plaintiff,

v.                                                                  CASE # 20-cv-00054

COMMISSIONER OF SOCIAL SECURITY,

                        Defendant.
____________________________________________

APPEARANCES:                                                        OF COUNSEL:

LAW OFFICES OF KENNETH HILLER, PLLC                                 ANTHONY J. ROONEY, ESQ.
 Counsel for Plaintiff                                              KENNETH R. HILLER, ESQ.
600 North Bailey Ave
Suite 1A
Amherst, NY 14226

U.S. SOCIAL SECURITY ADMIN.                                         MICHAEL CORONA, ESQ.
OFFICE OF REG’L GEN. COUNSEL – REGION II
 Counsel for Defendant
26 Federal Plaza – Room 3904
New York, NY 10278

J. Gregory Wehrman, U.S. Magistrate Judge,

                            MEMORANDUM-DECISION and ORDER

        The parties consented in accordance with a standing order to proceed before the

undersigned. The court has jurisdiction over this matter pursuant to 42 U.S.C. § 405(g). The matter

is presently before the court on the parties’ cross-motions for judgment on the pleadings pursuant

to Rule 12(c) of the Federal Rules of Civil Procedure. Upon review of the administrative record

and consideration of the parties’ filings, the plaintiff’s motion for judgment on the administrative


1
 In accordance with Standing Order in November 2020, to better protect personal and medical information of non-
governmental parties, this Memorandum-Decision and Order will identify plaintiff by first name and last initial.
           Case 1:20-cv-00054-JGW Document 14 Filed 05/21/21 Page 2 of 12




record is DENIED, the defendant’s motion for judgment on the administrative record is

GRANTED, and the decision of the Commissioner is AFFIRMED.

I.       RELEVANT BACKGROUND

         A.       Factual Background

         Plaintiff was born on July 27, 1980, and has at least a high school education. (Tr. 171, 206).

At the time of her application, plaintiff’s alleged disability consisted of back problems, chronic

pancreatitis, alcoholism, seizures, depression, anxiety, heart condition, attention deficit

hyperactivity disorder (ADHD), and degenerative nerve and disc damage. (Tr. 205).

         B.       Procedural History

         On November 28, 2012, plaintiff protectively applied for a period of Supplemental Security

Income (SSI) under Title XVI of the Social Security Act2. (Tr. 171-83). Plaintiff’s application was

initially denied, after which she timely requested a hearing before an Administrative Law Judge

(ALJ). On October 20, 2014, plaintiff appeared before the ALJ, William M. Weir, who issued a

written decision finding plaintiff not disabled under the Social Security Act on May 20, 2015. (Tr.

19-46). The Appeals Council (AC) denied plaintiff’s request for review and plaintiff then filed a

civil action in this Court seeking judicial review of the Commissioner’s decision under 42 U.S.C.

§§ 405(g) and 1383(c)(3). (Tr. 1-4). Parties agreed to remand the action for further administrative

proceedings. (Tr. 1202). On August 7, 2019, plaintiff again appeared before ALJ Weir and was

found not disabled in a September 17, 2019 decision. (Tr. 1090-1121). Plaintiff then commenced

this action.

         C.       The ALJ’s Decision




2
 Plaintiff had also filed for disability insurance benefits under Title II but withdrew the application at the first
hearing when she amended her onset date. (Tr. 50).

                                                                 2
        Case 1:20-cv-00054-JGW Document 14 Filed 05/21/21 Page 3 of 12




       Generally, in his 2019 decision, the ALJ made the following findings of fact and

conclusions of law:

   1. The claimant has not engaged in substantial gainful activity since December 31, 2005, the
      alleged onset date (20 CFR 416.920(b) and 416.971 et seq.).

   2. The claimant has a depressive disorder, an anxiety disorder, an impulse control disorder,
      pancreatitis, cervical and lumbar spine degenerative disc disease, and attention deficit
      hyperactivity disorder, each of which constitutes a severe impairment. (20 CFR
      416.920(c)).

   3. The claimant’s impairments, including the substance use disorders, meet sections 12.04
      and 12.06 of 20 CFR 404, Subpart P, Appendix I (20 CFR 416.920(d)).

   4. If the claimant stopped the substance use, the remaining limitations would cause more than
      a minimal impact on the claimant’s ability to perform basic work activities; therefore, the
      claimant would continue to have a severe impairment or combination of impairments.

   5. If the claimant stopped the substance use, the claimant would have the residual functional
      capacity to perform sedentary work as defined in 20 CFR 416.967(a) because the claimant
      can walk or stand up to two hours in an eight hour day, sit up to six hours in an eight hour
      day, lift or carry up to ten pounds occasionally and less than ten pounds frequently, and
      push or pull as much as she can lift or carry. The claimant should not work above shoulder
      level; the claimant should have the ability to sit and stand at will, where at will is defined
      as every hour; the claimant can perform work with occasional rotation of the head; the
      claimant can perform work with simple repetitive one and two step tasks; cannot perform
      complex work, where complex work is defined as work involving multiple simultaneous
      goals or objectives or the need to independently set quantity, quality, or method standards;
      the claimant can have occasional public and frequent coworker and supervisory contact.

   6. If the claimant stopped the substance use, the claimant would be unable to perform past
      relevant work (20 CFR 416.965).

   7. The claimant was born on July 27, 1980, and was 36 years old, which is defined as a
      younger individual age 18-49, on the alleged disability onset date (20 CFR 416.963).

   8. The claimant has a limited education and is able to communicate in English (20 CFR
      416.964).

   9. Transferability of job skills is not material to the determination of disability because using
      the Medical-Vocational Rules as a framework supports a finding that the claimant is “not
      disabled,” whether or not the claimant has transferable job skills (See SSR 82-41 and 20
      CFR Part 404 , Subpart P, Appendix 2).




                                                    3
            Case 1:20-cv-00054-JGW Document 14 Filed 05/21/21 Page 4 of 12




       10. If the claimant stopped the substance use, considering the claimant’s age, education, work
           experience, and residual functional capacity, there are jobs that exist in significant numbers
           in the national economy that the claimant can perform (20 CFR 416.960(c), and 416.966).

       11. The substance use disorder is a contributing factor material to the determination of
           disability because the claimant would not be disabled if she stopped the substance use (20
           CFR 416.920(g) and 416.935). Because the substance use disorder is a contributing factor
           material to the determination of disability, the claimant has not been disabled within the
           meaning of the Social Security Act at any time from the alleged onset date through the date
           of this decision.

(Tr. 1090-1112).

II.       THE PARTIES’ BRIEFINGS ON PLAINTIFF’S MOTION

          A.      Plaintiff’s Arguments

          Plaintiff makes two arguments in support of her motion for judgment on the pleadings.

First, plaintiff argues the ALJ erred in determining her physical impairments because he did not

rely on opinion evidence. Second, the ALJ erred in assessing her mental residual functional

capacity because he relied upon the testimony of a non-examining medical expert. (Dkt. No. 6 at

2 [Pl.’s Mem. of Law]).

          B.      Defendant’s Arguments

          In response, defendant makes two arguments. First, defendant argues the physical RFC is

supported by substantial evidence and the ALJ was not required to rely on a medical source

opinion. (Dkt. No. 11 at 9 [Def.’s Mem. of Law]). Second, the ALJ appropriately evaluated

plaintiff’s mental impairments and related medical opinion evidence. (Dkt. No. 11 at 16).

III.      RELEVANT LEGAL STANDARD

          A.      Standard of Review

          A court reviewing a denial of disability benefits may not determine de novo whether an

individual is disabled. See 42 U.S.C. §§ 405(g), 1383(c)(3); Wagner v. Sec’y of Health & Human

Servs., 906 F.2d 856, 860 (2d Cir. 1990). Rather, the Commissioner’s determination will only be

                                                         4
         Case 1:20-cv-00054-JGW Document 14 Filed 05/21/21 Page 5 of 12




reversed if the correct legal standards were not applied, or it was not supported by substantial

evidence. See Johnson v. Bowen, 817 F.2d 983, 986 (2d Cir. 1987) (“Where there is a reasonable

basis for doubt whether the ALJ applied correct legal principles, application of the substantial

evidence standard to uphold a finding of no disability creates an unacceptable risk that a claimant

will be deprived of the right to have her disability determination made according to the correct

legal principles.”); Grey v. Heckler, 721 F.2d 41, 46 (2d Cir. 1983); Marcus v. Califano, 615 F.2d

23, 27 (2d Cir. 1979).

       “Substantial evidence” is evidence that amounts to “more than a mere scintilla,” and has

been defined as “such relevant evidence as a reasonable mind might accept as adequate to support

a conclusion.” Richardson v. Perales, 402 U.S. 389, 401, 91 S. Ct. 1420, 1427 (1971). Where

evidence is deemed susceptible to more than one rational interpretation, the Commissioner’s

conclusion must be upheld. See Rutherford v. Schweiker, 685 F.2d 60, 62 (2d Cir. 1982).

       “To determine on appeal whether the ALJ’s findings are supported by substantial evidence,

a reviewing court considers the whole record, examining evidence from both sides, because an

analysis of the substantiality of the evidence must also include that which detracts from its weight.”

Williams v. Bowen, 859 F.2d 255, 258 (2d Cir. 1988). If supported by substantial evidence, the

Commissioner’s finding must be sustained “even where substantial evidence may support the

plaintiff’s position and despite that the court’s independent analysis of the evidence may differ

from the [Commissioner’s].” Rosado v. Sullivan, 805 F. Supp. 147, 153 (S.D.N.Y. 1992). In other

words, this Court must afford the Commissioner’s determination considerable deference, and may

not substitute “its own judgment for that of the [Commissioner], even if it might justifiably have

reached a different result upon a de novo review.” Valente v. Sec’y of Health & Human Servs., 733

F.2d 1037, 1041 (2d Cir. 1984).



                                                      5
          Case 1:20-cv-00054-JGW Document 14 Filed 05/21/21 Page 6 of 12




         B.     Standard to Determine Disability

         The Commissioner has established a five-step evaluation process to determine whether an

individual is disabled as defined by the Social Security Act. See 20 C.F.R. § 416.920. The Supreme

Court has recognized the validity of this sequential evaluation process. See Bowen v. Yuckert, 482

U.S. 137, 140-42, 107 S. Ct. 2287 (1987). The five-step process is as follows:

         (1) whether the claimant is currently engaged in substantial gainful activity; (2)
         whether the claimant has a severe impairment or combination of impairments; (3)
         whether the impairment meets or equals the severity of the specified impairments
         in the Listing of Impairments; (4) based on a ‘residual functional capacity’
         assessment, whether the claimant can perform any of his or her past relevant work
         despite the impairment; and (5) whether there are significant numbers of jobs in the
         national economy that the claimant can perform given the claimant's residual
         functional capacity, age, education, and work experience.

McIntyre v. Colvin, 758 F.3d 146, 150 (2d Cir. 2014).

         When there is medical evidence of a plaintiff’s drug or alcohol abuse, the “disability”

inquiry does not end with the five-step analysis. See 20 C.F.R. § 416.935(a). The ALJ must

determine whether the plaintiff would still be “disabled if [she] stopped using drugs or

alcohol.” Id. § 416.935(b)(1); see also id. § 416.935(b)(2)(i) (“If [the Commissioner] determine[s]

that [the plaintiff’s] remaining limitations would not be disabling, [he] will find that [the] drug

addiction or alcoholism is a contributing factor material to the determination of disability.”).

Plaintiff bears the burden of proving DAA immateriality. Cage v. Comm'r of Soc. Sec., 692 F.3d

118, 123 (2d Cir. 2012).



IV.      ANALYSIS

      A. Evaluation of Physical Impairments

         Plaintiff initially contends the ALJ erred in determining plaintiff’s physical impairments

with no other opinion than that of consultative examiner Dr. Balderman. (Dkt. No. 6 at 2). At step

                                                      6
        Case 1:20-cv-00054-JGW Document 14 Filed 05/21/21 Page 7 of 12




two, the ALJ found the physical severe impairments of pancreatitis and cervical and lumbar spine

degenerative disc disease. (Tr. 1096). Plaintiff does not assert there were additional physical

impairments but rather argues the physical residual functional capacity (RFC) was not based on a

medical opinion. (Dkt. No. 6 at 17). However, the regulations explicitly assert the RFC is an

administrative finding reserved to the Commissioner and not a medical finding. 20 CFR

416.927(d).

       The Second Circuit has rejected plaintiff’s argument and held that an RFC may be

supported by substantial evidence, even if it does not correspond to any particular medical opinion.

See Matta v. Astrue, 508 F. App’x 53, 56 (2d Cir. 2013) (the RFC need not correspond to any

particular medical opinion; rather, the ALJ weighs and synthesizes all evidence available to render

a RFC finding consistent with the record as a whole). Although plaintiff identifies cases where this

Court has indicated ALJs must rely on medical source statements to reach their RFC findings, she

ignores a plethora of contrary case law. Nersinger v. Comm'r of Soc. Sec., No. 1:18-CV-1479-DB,

2020 WL 1151459, at *4 (W.D.N.Y. Mar. 10, 2020) (citing Corbiere v. Berryhill, 760 F. App’x

54, 56 (2d Cir. 2019); Wright v. Berryhill, 687 F. App’x 45, 48-49 (2d Cir. April 14, 2017); Monroe

v. Comm’r of Soc. Sec., 676 F. App’x 5, 7 (2d Cir. Jan. 8, 2017)(“…an ALJ is free to reach an RFC

finding even without any supporting medical source opinions.”).

       Plaintiff argues the opinion from consultative examiner Dr. Balderman was stale and could

not be relied upon by the ALJ. However, the ALJ afforded the April 2013 opinion reduced weight

and found a more restrictive RFC based on the totality of the record before him. (Tr. 1108). Dr.

Balderman found plaintiff had no more than mild limitations based on her physical conditions,

however, the ALJ noted that in December 2017, plaintiff reported neck and back pain to an

orthopedist, and on examination she had a cautious and slow gait and limited range of motion in



                                                     7
         Case 1:20-cv-00054-JGW Document 14 Filed 05/21/21 Page 8 of 12




the lumbar and cervical spine. (Tr. 1105, referring to Tr. 1896). Further, the ALJ highlighted

updated imaging which showed worsened disc herniation and compressive fragment at C6-7. (Tr.

1105, referring to Tr. 1889-90). With regard to plaintiff’s pancreatitis, the ALJ concluded that

persistent pain contributed to her overall exertional ability, thus limiting her to sedentary work,

and found that her occasional acute flares were coextensive with alcohol use. (Tr. 1106, referring

to Tr. 1443).

       The ALJ appropriately considered all relevant evidence, including plaintiff’s testimony and

activities of daily living in supporting his RFC finding. Plaintiff identified as a stay-at-home

mother and reported visiting family and friends in Pennsylvania, listening to music, watching

movies, hanging out with her daughter, caring for her dog, and “trying to stay busy and out of the

house.” (Tr. 1114). The ALJ dutifully accounted for plaintiff’s specific complaints and explained

how the evidence was treated. Cf. Salmini v. Comm’r of Soc. Sec., 371 F. App’x 109, 112-13 (2d

Cir. Mar. 25, 2010) (no error in crediting claimant’s testimony). For example, plaintiff testified

that she needed to get up and move and change positions during the day, and as such, the ALJ

appropriately included a sit/stand option in plaintiff’s RFC. (Tr. 1103, referring to Tr. 1140).

However, while plaintiff indicated that she needed to change positions more often than every hour,

the ALJ noted that plaintiff was able to travel by car to various destinations, including

Pennsylvania, Baltimore, and Disneyworld, which showed that she did not need to change

positions as frequently as alleged and further supported the RFC. (Tr. 1107, referring to Tr. 547,

1148-50). Relying upon plaintiff’s testimony that she had difficulty reaching above her head and

supporting medical evidence, the ALJ also limited plaintiff to no work above shoulder level. (Tr.

1103, referring to Tr. 1141).




                                                    8
         Case 1:20-cv-00054-JGW Document 14 Filed 05/21/21 Page 9 of 12




        Plaintiff argues she was more restricted than found by the ALJ but does not point to any

evidence in the record to support a more restrictive physical RFC. See Talavera v. Astrue, 697 F.3d

145, 153 (2d Cir. 2012) (A lack of supporting evidence on a matter for which the claimant bears

the burden of proof, particularly when coupled with other inconsistent record evidence, can

constitute substantial evidence supporting a denial of benefits). Plaintiff highlights that she

underwent a mastectomy after her examination with Dr. Balderman but does not identify any

evidence of how it limits her. (Dkt. No. 6 at 20). The ALJ discussed the mastectomy in the step

two finding but concluded the record did not contain evidence that the effects of plaintiff’s breast

cancer would last 12 months. (Tr. 1097). Plaintiff has failed to point to any objective medical

evidence contrary to the ALJ’s RFC finding, and has failed to establish that the ALJ’s physical

RFC lacked substantial evidence support. See, e.g., Brault v. Soc. Sec. Admin., 683 F.3d 443, 448

(2d Cir. 2012)(it is not enough for plaintiff to merely disagree with the ALJ’s weighing of the

evidence or to argue that the evidence in the record could support her position; plaintiff must show

that no reasonable factfinder could have reached the ALJ's conclusions based on the evidence in

the record.).



    B. Evaluation of Mental Impairments

        Plaintiff next claims the ALJ erred in according greater weigh to non-examining review

physician Dr. Efobi than other opinions of record. (Dkt. No. 6 at 23). Plaintiff erroneously claims

a non-examining physician cannot count as substantial evidence but agrees Dr. Efobi had a

longitudinal view of the record. (Id.). At the hearing, Dr. Efobi testified plaintiff would have no

more than moderate limitations in the four areas of mental functioning and would be capable of

simple repetitive tasks in a low contact setting if she stopped her substance abuse. (Tr. 1128-31).



                                                     9
        Case 1:20-cv-00054-JGW Document 14 Filed 05/21/21 Page 10 of 12




       The ALJ accorded great weight to the opinion of Dr. Efobi because it was well-supported

by a longitudinal review of the medical evidence of record, Dr. Efobi explained his opinions with

citations to the record, and he was subject to cross-examination by plaintiff’s attorney. (Tr. 1099,

referring to Tr. 1126 – 34; see 20 C.F.R. § 416.927 (c)(3-4) (the more an opinion is consistent with

and supported by the record as a whole, the more weight will be afforded); (c)(6) (other factors

considered, such as the sources availability to cross-examination)). An ALJ may rely on the

opinion of a non-examining medical source in formulating the RFC, because such sources are

deemed to be qualified experts in the field of social security disability. Allen v. Comm'r of Soc.

Sec., 351 F. Supp. 3d 327, 337 (W.D.N.Y. 2018); see Anselm v. Comm'r of Soc. Sec., 737 F. App'x

552 (2d Cir. 2018) (the court determined it was within the ALJ’s discretion to afford more weight

to non-examining medical consultant than treating source); see also Botta v. Colvin, 669 F. App'x

583, 584 (2d Cir. 2016) (ALJ properly relied on medical expert testimony in assessing claimant’s

functioning); see Hancock v. Barnhart, 308 F. App'x 520, 521 (2d Cir. 2009) (an ALJ is permitted

to rely on other opinions, including medical expert, over treating source opinion). Therefore, the

ALJ did not commit legal error in affording more weight to non-examining medical examiner, Dr.

Efobi, over other medical opinions in the administrative record.

       It is clear from the decision that the ALJ relied on not just the opinion from Dr. Efobi.

Although the ALJ accorded great weight to the opinion of Dr. Efobi, ALJ Wier considered the

totality of the evidence in the record in evaluating the plaintiff’s mental impairments. In the

analysis of the four areas of functioning, the ALJ relied on mental status examinations,

observations by nurse practitioners, reports by plaintiff about traveling, and effects of medication.

(Tr. 1102). The ALJ also referenced the May 2013 opinion of reviewing psychiatrist Dr. Tzetzo.

(Tr. 1108, referring to Tr. 107-09). Dr. Tzetzo’s opinion was generally consistent with the opinion



                                                     10
        Case 1:20-cv-00054-JGW Document 14 Filed 05/21/21 Page 11 of 12




of Dr. Efobi in that Dr. Tzetzo also found that plaintiff was no more than moderately limited in the

four areas of mental functioning. (Id.). The ALJ also properly relied upon mental status

examinations which generally showed intact focus and concentration. (Tr. 1109, referring to Tr.

1373, 1378, 1380, 1382, 1599). Finally, similar to the physical RFC, the ALJ properly considered

plaintiff’s activities of daily living such as her ability to take family trips to places such as

Disneyworld and Pennsylvania, and the fact that plaintiff was the primary caretaker for her

daughter. (Tr. 1102, 1107).

        Indeed, there are other opinions in the record which plaintiff summarily suggests should

be given more weight than Dr. Efobi. Plaintiff fails to identify, or even allege, any error with the

ALJ’s evaluation of these opinions, nor does she point to any evidence in the record to support a

more restrictive mental RFC. See Burgess v. Astrue, 537 F.3d 117, 128 (2d Cir. 2008) (The

claimant bears both the general burden of proving disability within the meaning of the Act and the

burden of proof at the first four steps).

        In sum, a RFC is to be based on all evidence of record and not solely a medical opinion.

20 C.F.R. § 416.945(a)(3). In this case, the record was sufficiently developed for the ALJ to assess

plaintiff’s RFC and substantial evidence supported the ALJ’s finding for a reduced range of

sedentary work. ALJ Wier diligently complied with the AC remand order and plaintiff’s

disagreement with how the ALJ weighed the opinion and other evidence is not sufficient for

another remand. See, e.g., Brault v. Soc. Sec. Admin., 683 F.3d 443, 448 (2d Cir. 2012) (“The

substantial evidence standard means once an ALJ finds facts, we can reject those facts only if a

reasonable factfinder would have to conclude otherwise.”) (citation, quotation omitted; emphasis

original)); Hill v. Berryhill, No. 17-CV-6532P, 2019 WL 144920, at *8 (W.D.N.Y. Jan. 9, 2019)

(“‘[U]nder the substantial evidence standard of review, [however,] it is not enough for [p]laintiff



                                                    11
        Case 1:20-cv-00054-JGW Document 14 Filed 05/21/21 Page 12 of 12




to merely disagree with the ALJ’s weighing of the evidence or to argue that evidence in the record

could support [his] position.’”) (internal alterations original; citation omitted)).



ACCORDINGLY, it is

       ORDERED that plaintiff’s motion for judgment on the pleadings (Dkt. No. 6) is

           DENIED; and it is further

       ORDERED that defendant’s motion for judgment on the pleadings (Dkt. No. 11) is

           GRANTED.




Dated: May 20, 2021                                    J. Gregory Wehrman
Rochester, New York                                    HON. J. Gregory Wehrman
                                                       United States Magistrate Judge




                                                      12
